Name: Commission Regulation (EC) No 2646/1999 of 15 December 1999 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must
 Type: Regulation
 Subject Matter: plant product;  distributive trades;  foodstuff;  beverages and sugar;  civil law
 Date Published: nan

 Avis juridique important|31999R2646Commission Regulation (EC) No 2646/1999 of 15 December 1999 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must Official Journal L 324 , 16/12/1999 P. 0010 - 0010COMMISSION REGULATION (EC) No 2646/1999of 15 December 1999amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape mustTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 1677/1999(2), and in particular Article 32(5) thereof,Whereas:(1) Commission Regulation (EEC) No 1059/83 of 29 April 1983 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must(3), as last amended by Regulation (EC) No 1262/96(4), fixes the aid levels. The aid levels are intended to compensate for the financial and technical costs involved in the storage of wine and for the cost of the requisite certificates of analysis. The downward movement in interest rates in the most recent period justifies a revision of the elements used to calculate the levels of storage aid. On the other hand, the abolition of distillation under the price support guarantee measures has raised the technical storage costs, given that the wines are now placed on the market after storage and must therefore be of good quality and have been carefully looked after during storage. The aid levels must accordingly be adjusted, taking account of the changes in these calculation elements;(2) the management Committee for Wine has not delivered an opinion within the time limt set by its chairman,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 1059/83 is hereby amended as follows:1. in Article 12(a):- ECU 0,01715 is replaced by EUR 0,01544,- ECU 0,02524 is replaced by EUR 0,02272;2. in Article 12(c):- ECU 0,02041 is replaced by EUR 0,01837,- ECU 0,03019 is replaced by EUR 0,02717;3. in Article 12(d):- ECU 0,06835 is replaced by EUR 0,06152,- ECU 0,07547 is replaced by EUR 0,06792;4. in Article 12(e), ECU 0,06738 is replaced by EUR 0,06152.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27.3.1987, p. 1.(2) OJ L 199, 30.7.1999, p. 8.(3) OJ L 116, 30.4.1983, p. 77.(4) OJ L 163, 2.7.1996, p. 18.